
	

113 HR 1664 IH: Distracted Driving Prevention Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1664
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 23, United States Code, to reduce injuries
		  and deaths caused by cell phone use and texting while driving, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Distracted
			 Driving Prevention Act of 2013.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Distracted driving prevention.
					Sec. 3. Research program.
					Sec. 4. FCC report on distracted driving
				technology.
				
			2.Distracted
			 driving prevention
			(a)In
			 GeneralChapter 4 of title 23, United States Code, is amended by
			 adding at the end the following:
				
					413.Distracted
				driving prevention
						(a)Withholding of
				funds for States without distracted driving laws
							(1)Fiscal year
				2016On October 1, 2015, the
				Secretary shall withhold 1 percent of the amount required to be apportioned to
				a State under each of paragraphs (1) and (2) of section 104(b) for fiscal year
				2016 if the State has not enacted or is not enforcing a law that meets the
				requirements of subsections (b) and (c).
							(2)Fiscal year
				2017On October 1, 2016, the
				Secretary shall withhold 3 percent of the amount required to be apportioned to
				a State under each of paragraphs (1) and (2) of section 104(b) for fiscal year
				2017 if the State has not enacted or is not enforcing a law that meets the
				requirements of subsections (b) and (c).
							(3)Fiscal year 2018
				and thereafterOn October 1,
				2017, and on October 1 of each fiscal year thereafter, the Secretary shall
				withhold 5 percent of the amount required to be apportioned to a State under
				each of paragraphs (1) and (2) of section 104(b) for the applicable fiscal year
				if the State has not enacted or is not enforcing a law that meets the
				requirements of subsections (b) and (c).
							(b)Prohibition on
				Texting While DrivingA State law meets the requirements of this
				subsection if the law—
							(1)prohibits the use
				of a personal wireless communications device by a driver for texting while
				driving;
							(2)makes violation of
				the law a primary offense;
							(3)establishes—
								(A)a minimum fine for
				a first violation of the law; and
								(B)increased fines
				for repeat violations; and
								(4)provides increased
				civil and criminal penalties, as compared to those that would otherwise apply,
				if a vehicle accident is caused by a driver who is using such a device in
				violation of the law.
							(c)Prohibition on
				Handheld Cell Phone Use While DrivingA State law meets the
				requirements of this subsection if the law—
							(1)prohibits a driver
				from holding a personal wireless communications device to conduct a telephone
				call while driving;
							(2)allows the use of
				a hands-free device by a driver, other than a driver who has not attained the
				age of 18 years, for initiating, conducting, or receiving a telephone
				call;
							(3)makes violation of
				the law a primary offense;
							(4)requires
				distracted driving issues to be tested as part of the driver’s license
				examination of the State;
							(5)establishes—
								(A)a minimum fine for
				a first violation of the law; and
								(B)increased fines
				for repeat violations; and
								(6)provides increased civil and criminal
				penalties, as compared to those that would otherwise apply, if a vehicle
				accident is caused by a driver who is using a personal wireless communications
				device in violation of the law.
							(d)Permitted
				ExceptionsA State law meets the requirements of subsections (b)
				and (c) without regard to whether the law provides exceptions for—
							(1)use of a personal
				wireless communications device by a driver to contact emergency
				services;
							(2)manipulation of a
				personal wireless communications device by a driver to activate, deactivate, or
				initialize the hands-free functionality of the device; and
							(3)use of a personal
				wireless communications device by emergency services personnel while operating
				an emergency services vehicle and engaged in the performance of the duties of
				emergency services personnel.
							(e)Period of
				availability of withheld funds; effect of compliance and noncompliance
							(1)Period of
				availability of withheld fundsAny funds withheld under
				subsection (a) from apportionment to a State shall remain available for
				apportionment to the State until the end of the third fiscal year following the
				fiscal year for which the funds are authorized to be appropriated.
							(2)Apportionment of
				withheld funds after complianceIf, before the last day of the period for
				which funds withheld under subsection (a) from apportionment are to remain
				available for apportionment to a State under paragraph (1), the State enacts
				and begins enforcement of a law that meets the requirements of subsections (b)
				and (c), the Secretary shall, on the first day on which the State has enacted
				and begins enforcement of such a law, apportion to the State the funds withheld
				under subsection (a) that remain available for apportionment to the
				State.
							(3)Period of
				availability of subsequently apportioned fundsAny funds apportioned pursuant to paragraph
				(2)—
								(A)shall remain available for expenditure
				until the end of the third fiscal year following the fiscal year in which the
				funds are so apportioned; and
								(B)if not apportioned at the end of that
				period, shall lapse.
								(4)Effect of
				noncomplianceIf, at the end
				of the period for which funds withheld under subsection (a) from apportionment
				are available for apportionment to a State under paragraph (1), the State has
				not enacted or has not begun enforcement of a law that meets the requirements
				of subsections (b) and (c), the funds shall lapse.
							(f)DefinitionsIn
				this section, the following definitions apply:
							(1)DrivingThe
				term driving means operating a motor vehicle on a public road,
				including operation while temporarily stationary because of traffic, a traffic
				light, a stop sign, or another reason. The term does not include operating a
				motor vehicle when the vehicle has pulled over to the side of, or off, an
				active roadway and has stopped in a location where it can safely remain
				stationary.
							(2)Hands-free
				deviceThe term hands-free device means a device
				that allows a driver to use a personal wireless communications device to
				initiate, conduct, or receive a telephone call without holding the personal
				wireless communications device.
							(3)Personal
				wireless communications deviceThe term personal wireless
				communications device means a device through which personal wireless
				services (as defined in section 332(c)(7)(C)(i) of the
				Communications Act of 1934 (47 U.S.C.
				332(c)(7)(C)(i))) are transmitted. The term does not include a global
				navigation satellite system receiver used for positioning, emergency
				notification, or navigation purposes.
							(4)Primary
				offenseThe term primary offense means an offense
				for which a law enforcement officer may stop a vehicle solely for the purpose
				of issuing a citation in the absence of evidence of another offense.
							(5)Public
				roadThe term public road has the meaning given that
				term in section 402(c).
							(6)TextingThe
				term texting means reading from or manually entering data into a
				personal wireless communications device, including doing so for the purpose of
				SMS texting, e-mailing, instant messaging, or engaging in any other form of
				electronic data retrieval or electronic data
				communication.
							.
			(b)Clerical
			 AmendmentThe analysis for chapter 4 of title 23, United States
			 Code, is amended by adding at the end the following:
				
					
						413. Distracted driving
				prevention.
					
					.
			3.Research
			 program
			(a)In
			 GeneralNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Transportation shall establish a research program to
			 study distracted driving by passenger and commercial vehicle drivers.
			(b)ScopeThe
			 program shall include studies of—
				(1)driver
			 behavior;
				(2)vehicle
			 technology; and
				(3)portable
			 electronic devices that are commonly brought into passenger or commercial
			 vehicles.
				(c)Research
			 Agreements
				(1)In
			 generalIn carrying out this section the Secretary may grant
			 research contracts to non-governmental entities to study distracted
			 driving.
				(2)LimitationsThe
			 Secretary may not grant a research contract under this section to any person
			 that produces or sells—
					(A)electronic
			 equipment that is used in vehicles;
					(B)portable
			 electronic equipment commonly brought into passenger or commercial vehicles;
			 or
					(C)passenger or
			 commercial vehicles.
					(d)ReportNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall submit to the Committee on Commerce,
			 Science, and Transportation of the Senate, the Committee on Energy and Commerce
			 of the House of Representatives, and the Committee on Transportation and
			 Infrastructure of the House of Representatives a report on the results of the
			 research program under this section.
			4.FCC report on
			 distracted driving technologyNot later than 180 days after the date of
			 enactment of this Act, the Federal Communications Commission shall submit to
			 the Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Energy and Commerce of the House of Representatives a report that
			 identifies—
			(1)data the
			 Commission can collect and analyze that will assist in understanding and
			 reducing the problem of distracted driving involving the use of personal
			 wireless communications devices;
			(2)existing and
			 developing wireless communications technology that may be used to reduce
			 problems associated with distracted driving; and
			(3)existing authority
			 that the Commission may use to assist in reducing those problems.
			
